Name: 2010/336/CFSP: Council Decision 2010/336/CFSP of 14Ã June 2010 on EU activities in support of the Arms Trade Treaty, in the framework of the European Security Strategy
 Type: Decision
 Subject Matter: EU finance;  defence;  international affairs;  technology and technical regulations;  trade policy;  European construction
 Date Published: 2010-06-18

 18.6.2010 EN Official Journal of the European Union L 152/14 COUNCIL DECISION 2010/336/CFSP of 14 June 2010 on EU activities in support of the Arms Trade Treaty, in the framework of the European Security Strategy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) and Article 31(1) thereof, Whereas: (1) On 12 December 2003 the European Council adopted a European Security Strategy that called for an international order based on effective multilateralism. The European Security Strategy acknowledges the United Nations (UN) Charter as the fundamental framework for international relations. Strengthening the UN and equipping it to fulfil its responsibilities and to act effectively, is a priority of the European Union. (2) On 6 December 2006 the UN General Assembly adopted resolution 61/89 entitled Towards an arms trade treaty: establishing common international standards for the import, export and transfer of conventional arms. (3) In its conclusions of 11 December 2006, the Council welcomed the formal start of the process towards the elaboration of a legally binding international Arms Trade Treaty (hereinafter referred to as ATT) and noted with appreciation that a clear majority of UN Member States had supported UN General Assembly resolution 61/89, including all Member States of the Union. The Council reaffirmed that the Union and its Member States would play an active role in this process, and underlined the importance of cooperation in this process with other States and regional organisations. (4) The UN Secretary-General set up a Group of Governmental Experts (hereinafter referred to as GGE), comprising 28 members, to continue the consideration of a possible ATT. The GGE met throughout 2008 and concluded that further consideration was required and that efforts should be carried out, on a step-by-step basis, in an open and transparent manner, within the framework of the UN. The GGE encouraged those States in a position to do so, to render assistance to States in need, upon request. (5) In its conclusions of 10 December 2007, the Council welcomed the establishment of a UN GGE and expressed its firm belief that a comprehensive, legally binding instrument, consistent with existing responsibilities of States under relevant international law and establishing common international standards for the import, export and transfer of conventional arms, would be a major contribution to tackling the undesirable and irresponsible proliferation of conventional arms. (6) The United Nations Institute for Disarmament Research (UNIDIR) supported this process by undertaking a two-part study consisting of two in-depth analyses of UN Member States views on the feasibility, scope and draft parameters of an ATT. The analyses, produced in December 2007 and January 2008 served as a useful input to the GGE. (7) On 24 December 2008 the UN General Assembly adopted resolution 63/240 entitled Towards an arms trade treaty: establishing common international standards for the import, export and transfer of conventional arms establishing an Open Ended Working Group (hereinafter referred to as OEWG) to further consider those elements in the report of the GGE where consensus could be developed for their inclusion in an eventual legally binding treaty on the import, export and transfer of conventional arms. The OEWG met twice in 2009, and submitted a report to the UN General Assembly noticing that the problem of unregulated trade in conventional weapons and their diversion to the illicit market should be addressed through international action. (8) Based on the above mentioned Council conclusions, the Union decided to support the ATT process, by opening the debate to include States not members of the GGE, as well as to other actors such as civil society and industry, to develop the understanding of the issue and to contribute to the work of the OEWG. For this purpose, on 19 January 2009 the Council adopted Council Decision 2009/42/CFSP (1) on support for EU activities in order to promote among third countries the process leading towards an Arms Trade Treaty, in the framework of the European Security Strategy. (9) Within the framework of the implementation of Decision 2009/42/CFSP, UNIDIR, as the implementing agency of the Decision, organised six regional seminars, a side-event and opening and concluding events between February 2009 and February 2010. These activities allowed relevant stakeholders, including representatives of civil society, industry and countries who did not participate in the GGE, to participate in open informal discussions on an ATT. The implementation of Decision 2009/42/CFSP also offered an opportunity to integrate national and regional approaches to the international process underway, and to contribute to identifying the scope and implications of a treaty on the trade in conventional arms. (10) On 2 December 2009 the UN General Assembly adopted resolution 64/48 entitled The arms trade treaty that decided to convene the UN Conference on the ATT in 2012 to elaborate a legally binding instrument on the highest possible common international standards for the transfer of conventional arms. The resolution also decided that the remaining sessions of the OEWG shall be considered as Preparatory Committee Meetings for the UN Conference. (11) Considering the activities of Decision 2009/42/CFSP which expires in May 2010, the need to prepare for a successful UN Conference on the ATT in 2012, and the recommendation contained in resolution 64/48 to ensure the widest possible and effective participation in the Conference, the Union should support the preparatory process leading up to the UN Conference to ensure that it is as inclusive as possible and able to make concrete recommendations on the elements of a future ATT. The Unions support to the ATT process should include measures in support of national export and import control systems in third countries that would have to comply with a future ATT, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of supporting the Arms Trade Treaty (hereinafter referred to as the ATT), the Union shall undertake activities with the following objectives:  to support the preparatory process leading up to the UN Conference on the ATT to ensure that it is as inclusive as possible and able to make concrete recommendations on the elements of the future ATT,  to support UN Member States in developing and improving national and regional expertise to implement effective arms transfer controls, in order to ensure that the future ATT when coming into force, will be as effective as possible. 2. In order to achieve the objectives referred to in paragraph 1, the Union will undertake the following project:  organisation of seven regional seminars, a launching and a concluding event, up to three side-events, and dissemination of results. A detailed description of the project referred to above is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (hereinafter referred to as the HR) shall be responsible for the implementation of this Decision. 2. The implementation of the project referred to in Article 1(2) shall be carried out by the UN Institute for Disarmament Research (UNIDIR). 3. UNIDIR shall perform its task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with UNIDIR. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1(2) shall be EUR 1 520 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The European Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with UNIDIR. The agreement shall stipulate that UNIDIR is to ensure the visibility of the contribution of the Union, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports following the organisation of each of the regional seminars, the final and opening seminars, as well as the side events. The reports will be prepared by UNIDIR and they shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the implementation of the project referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the financing agreement referred to in Article 3(3). It shall expire six months after the date of its entry into force if that financing agreement has not been concluded by that time. Done at Luxembourg, 14 June 2010. For the Council The President C. ASHTON (1) OJ L 17, 22.1.2009, p. 39. ANNEX 1. Objective The overall objective of this Decision is to support the preparatory process leading up to the UN Conference on the ATT to ensure that it as inclusive as possible and able to make concrete recommendations on the elements of the future ATT, and to support UN Member States in developing and improving national and regional expertise to implement effective arms export and transfer controls. 2. Project description 2.1. Project objective The project aims at achieving the following specific objectives: (a) support for the preparatory process leading up to the UN Conference on the ATT process, including through: (i) increasing awareness, knowledge and understanding of the ATT process among UN Member States, civil society and industry representatives; (ii) promotion of inclusive, active and effective participation of as many UN Member State as possible in the Preparatory Committee to be held in 2010-2011; (iii) identification and formulation of concrete proposals on the content of an ATT, including the most comprehensive scope, parameters and implications; (iv) promotion among third countries of the highest possible standards for the ATT, also on the basis of regional experiences and instruments; (v) support the preparation of the 2012 Conference by reinforcing the negotiation capacities of participants. (b) support to third countries in their efforts to establish, improve and implement, as appropriate, export and transfer control systems, including through: (i) assistance in the establishment and enforcement of licensing systems; (ii) assistance in improving compliance with and enforcement of national controls implementing a future ATT, including border controls, and monitoring on arms exports and transfers; (iii) support for the development of national and regional reports on arms exports and imports in order to promote transparency and accountability of arms trade; (iv) support further transparency and accountability of arms trade through participation in the UN Register of Conventional Arms (UN ROCA); (v) assistance to national efforts to mark and trace small arms and light weapons (SALW). 2.2. Project Results The implementation of the project will result in: (a) increased awareness, knowledge and understanding of the ATT process by UN Member States; (b) wide and more substantive participation of UN Member States in the Preparatory Committee to be convened in 2010-2011, including through the formulation of concrete proposals on the content of an ATT that should reflect the most comprehensive scope and the highest possible standards; (c) increased awareness by third countries of the structure and functioning of export control systems on conventional weapons, including through support aiming at improving compliance with and enforcement of national controls implementing a future ATT, including border controls, and monitoring of arms exports and transfers; (d) improvement of record keeping and accounting of weapons, including through marking and tracing and national submission to the UN ROCA on and improved national capacities in export controls among participant states. 2.3. Description of activities The project provides for the organisation of seven regional seminars, a launching and a concluding event, up to three side-events, and dissemination of results. The regional seminars will take place over three days in a location to be determined in the target regions. 2.3.1. Structure of the regional seminars The seminars will include the following presentations and discussions: First part [DAY 1 and DAY 2 (first half)]: (a) general overview of the ATT, background, possible scope and parameters, etc.; (b) national and regional views on the ATT, including presentation of the Unions view on the ATT; (c) other aspects of the ATT, including transparency and assistance measures; (d) formulation of recommendations for the work of the Preparatory Committee sessions. Second part [DAY 2 (second half) and DAY 3] (a) presentation of national and regional systems to control the trade in conventional weapons, including Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (1); (b) aspects of establishment and enforcement of licensing systems, including legal and administrative aspects; (c) aspects of compliance with, and enforcement of national controls implementing a future ATT, including border controls, and monitoring of arms exports and transfers; (d) aspects of record keeping and accounting of weapons, including national and regional reports on arms exports and transfers; (e) role and functioning of the UN ROCA, including assistance in the submission of national reports to the Register; (f) international and national instruments on marking and tracing of SALW and assistance in their implementation. The three-day seminars will include working group sessions on specific aspects of an ATT. 2.3.2. Participants in the seminars Participants in the regional seminars include: (a) diplomatic and military/defence personnel from countries in the regions, in particular authorities responsible for national policies vis-Ã -vis the ATT, including national delegates participating in the ATT Preparatory Committee; (b) technical and law-enforcement personnel from countries in the regions, in particular export controls authorities, customs, and law enforcement officials (two participants per country); (c) representatives from international and regional organisations, regionally-based non-governmental organisations (NGOs), think tanks and local/regional industry; (d) representatives from UNIDIR and the United Nations Office for Disarmament Affairs (UNODA; Conventional Arms Branch and Regional Branch, including regional centres, as appropriate); (e) national and international technical experts on aspects of exports controls on conventional arms, including Union experts and industry representatives. Depending on the size of the regions, between 45 to 80 participants are expected to participate in each seminar. One diplomatic or military official for each state invited will participate in the first part of each seminar, while the second part will be attended by a technical and law-enforcement official for each state invited. The selection of countries to be invited to each seminar and of the participants will be made by the HR, in consultation with the competent Council bodies, on the basis of a proposal made by UNIDIR. The participation of Union experts in the seminar should be ensured to an adequate level, both in terms of technical and political expertise. 2.3.3. Input: Research component To ensure a well-informed, substantive and timely input to the UN process, a strong research component is needed. UNIDIR will commission up to 12 background research papers from competent research institutes or individual experts, focusing on some key relevant aspects of the project and of the regional seminars. UNIDIR will propose to the HR a short-list of possible research institutes or individual experts having a sound background in specific issues of an ATT. The HR will select the most appropriate ones on the basis of the short-list and in consultation with the competent Council bodies. 2.3.4. Regional distribution of the seminars The regional seminars will take place according to the following groupings: (a) one seminar for the Americas and the Caribbean; (b) one seminar for the Middle East; (c) one seminar for Northern, Western and Central Africa; (d) one seminar for Eastern and Southern Africa; (e) one seminar for East Asia and the Pacific; (f) one seminar for South and Central Asia; (g) one seminar for Wider Europe region. Suggested tentative locations for the seminars are: (a) Buenos Aires or Rio de Janeiro for the Americas and the Caribbean; (b) Cairo or Beirut for the Middle East; (c) Rabat or Accra for Northern, Western and Central Africa; (d) Nairobi or Johannesburg for Eastern and Southern Africa; (e) Jakarta or Beijing for East Asia and the Pacific; (f) New Delhi or Astana for South and Central Asia; (g) Moscow or Belgrade for Wider Europe region. Final locations will be determined to maximize resources, minimize carbon footprint and on the basis of available assistance at local level. UNIDIR will propose motivated recommendations on locations, for consideration and endorsement by the HR in consultation with the competent Council bodies. 2.3.5. Launching and closing events A launching event will take place over one day to present the aims of the project to the international community and to seek inputs from civil society, researchers and NGOs to secure support for the project. A closing event of one day will be organised to present the results of the project. Final locations for these events will be determined according to the procedure foreseen for the selection of the locations of regional seminars. The launching event might be held in the margins of the July 2010 Preparatory Committee, depending on the date of the adoption of this Decision. 2.3.6. Side-events A first side event will be organised in the margins of the 1st Committee (65th session of the UN General Assembly) in October 2010 to increase awareness of stakeholders gathered in New York about the project and to discuss some concrete substantial elements relevant to the ATT process. A second side event will be held in the fourth session of the ATT Preparatory Committee meeting in New York to be held in 2011 to present to stakeholders gathered in New York the results of the project achieved by that date. A third side event will be held in the margins of the 1st Committee (66th session of the UN General Assembly) in October 2011 to present to stakeholders gathered in New York the results of the project achieved by that date. 2.4. Outputs  Dissemination REPORTS-PUBLICATION Each seminar and event will produce a short summary report of the discussions and of the recommendations and ideas put forward for an ATT and of the technical aspects discussed. The seminar reports, written in English, will be made available online and on electronic data storage devices for distribution. A draft of the final report analysing the summary reports of the seven regional meetings and other events included in the project will be produced and presented for comments at the concluding seminar. The final report will be made available online and on electronic data storage devices for distribution. A publication summarising the final report will be made available online and in hard copies. 3. Duration The implementation period of the project is 24 months after the date of conclusion of the financing agreement referred to in Article 3(3). 4. Beneficiaries The beneficiaries of this project will be UN Member States, with particular emphasis on state authorities responsible for setting national policies vis-Ã -vis the ATT, export controls authorities, customs, and law enforcement officials that need to strengthen their expertise in order to ensure a responsible arms trade and prevent an irresponsible proliferation of conventional arms in the framework of a future ATT. The selection of specific state beneficiaries will be made on the basis of a short-list of beneficiaries proposed by UNIDIR for consideration and endorsement by the HR, in consultation with the competent Council bodies. 5. Implementing entity The technical implementation of this Decision will be entrusted to UNIDIR. UNIDIR will perform its task under the responsibility of the HR. UNIDIR shall cooperate with UNODA and members of the Bureau of the Preparatory Committees to the UN Conference on an ATT. UNIDIR shall, where appropriate, work with institutions such as regional organisations, think tanks, NGOs and industry. UNIDIR will ensure the visibility of the Unions contribution, appropriate to its size. (1) OJ L 335, 13.12.2008, p. 99.